     Case 1:20-cv-00954-DAD-EPG Document 6 Filed 07/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KYLE PETERSEN,                                      1:20-cv-00954-DAD-EPG

12                       Plaintiff,
13           v.                                           ORDER GRANTING APPLICATION TO
                                                          PROCEED IN FORMA PAUPERIS
14    MEKISHA BUYARD
                                                          (ECF No. 7)
15                       Defendant.
                                                                        and
16

17                                                        ORDER DIRECTING UNITED STATES
                                                          PENITENTIARY LOMPOC TO FORWARD
18                                                        PAYMENT OF INMATE FILING FEE

19                                                                      and
20
                                                          ORDER GRANTING, IN PART, AND
21                                                        DENYING, IN PART REQUEST FOR COPY
                                                          OF FILED COMPLAINT AND IFP FORMS,
                                                          AND DIRECTING CLERK TO SEND COPY
22                                                        OF COMPLAINT (ECF NO. 1) TO PLAINTIFF
23
                                                          (ECF No. 4)
24

25

26          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983. On July 16, 2020,

27   the Court ordered Plaintiff to pay the $400 filing fee or submit a completed application to proceed

28   in forma pauperis. On July 23, 2020, Plaintiff moved for a copy of his filed complaint and for in
                                                      1
     Case 1:20-cv-00954-DAD-EPG Document 6 Filed 07/29/20 Page 2 of 3

 1   forma pauperis forms. (ECF No. 4). On July 27, 2020, Plaintiff filed a declaration in support of a

 2   request to proceed in forma pauperis. (ECF No. 5). The Court treats this declaration as a motion

 3   for leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the

 4   showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be

 5   granted.

 6          Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

 7   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

 8   the preceding month’s income credited to the plaintiff’s trust account. The Warden of United

 9   States Penitentiary Lompoc (or his or her designee) is required to send to the Clerk of the Court

10   payments from the plaintiff’s account each time the amount in the account exceeds $10.00, until

11   the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

12          Plaintiff also seeks a copy of his complaint and a copy of in forma pauperis forms. The

13   latter request is moot and the Court will deny it.

14          With respect to his complaint, Plaintiff is advised that the Clerk of Court does not

15   ordinarily provide free copies of case documents to parties. The Clerk charges $.50 per page for

16   copies of documents. See 28 U.S.C. § 1914(a). Copies of up to twenty pages may be made by the

17   Clerk’s Office at this Court upon written request and prepayment of the copy fees. Even upon

18   granting Plaintiff with leave to proceed in forma pauperis, such status does not entitle him to free

19   copies of documents from the Court.

20          In this instance, in light of the fact that Plaintiff has shown a need for a copy as he has no
21   other, see Spisak v. State of Nevada, No. 2:05–cv–01147–JCM–PAL, 2007 WL 1612293, *3 (D.

22   Nev. June 1, 2007), and because Plaintiff’s Complaint is not voluminous, the Court will make a

23   one-time exception and provide Plaintiff with a free copy of his original Complaint. In the future,

24   Plaintiff must retain a copy of all documents submitted to the Court. The Court will not look

25   favorably on future requests for free copies of filed documents.

26          In accordance with the above and good cause appearing therefore, IT IS HEREBY
27   ORDERED that:

28              1. Plaintiff's application to proceed in forma pauperis is GRANTED;
                                                          2
     Case 1:20-cv-00954-DAD-EPG Document 6 Filed 07/29/20 Page 3 of 3

 1              2. The Warden of United States Penitentiary Lompoc (or his or her designee) shall

 2        collect payments from the plaintiff’s jail trust account in an amount equal to twenty per

 3        cent (20%) of the preceding month’s income credited to the plaintiff’s trust account and

 4        shall forward those payments to the Clerk of the Court each time the amount in the

 5        account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 6        $350.00 has been collected and forwarded to the Clerk of the Court. The payments shall

 7        be clearly identified by the name and number assigned to this action.

 8              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

 9        plaintiff’s in forma pauperis application on the Warden of United States Penitentiary

10        Lompoc, via the court's electronic case filing system (CM/ECF) or via mail at 3901 Klein
          Blvd., Lompoc, CA 93436.
11
                4.    The Clerk of the Court is directed to serve a copy of this order on the Financial
12
          Department, U.S. District Court, Eastern District of California, Sacramento Division.
13
                5. The Court GRANTS Plaintiff’s motion for a copy of his filed Complaint but
14
          DENIES his request for a copy of in forma pauperis forms as moot.
15
                6. The Clerk of Court is respectfully directed to send a copy of Plaintiff’s complaint
16
          (ECF No. 1) to Plaintiff.
17

18   IT IS SO ORDERED.
19

20
       Dated:        July 29, 2020                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                        3
